           Case 3:18-mj-01225-RMS Document 5 Filed 08/19/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT                          FILED
IN THE MATTER OF AN APPLICATION
OF THE UNITED STATES OF AMERICA


                                                              August 19, 2019

                                         STATUS REPORT

         Pursuant to the Court's order, the Government submits the following in response to that

order.

1.       On July 26, 2018, the government presented a nondisclosure order for the Court's

         consideration in the above matter.

2.       As part of the application, the Court sealed the matter because disclosure would, among

         other things, jeopardize the investigation.

3.       At this time, the government has no objection to the unsealing of documents in the above

         matter.

                                                       Respectfully submitted,

                                                       JOHN H. DURHAM
                                                       lJNr STATb ATTORNEY


                                                       DOUGLAS P. MORABITO
                                                       Assistant U.S. Attorney
                                                       Attorney Bar # ct20962
                                                       157 Church Street
                                                       New Haven, CT 06510
                                                       Telephone: (203) 821-3700
                                                       Fax: (203) 773-5373
                                                       Email: Douglas.Morabito@usdoj.gov



                                                   1
